Citation Nr: 1144456	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-29 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the reduction of the disability evaluation from 40 percent to 30 percent effective April 1, 2010, for service-connected bilateral hearing loss was proper.  

2.  Entitlement to a disability rating in excess of 40 percent for service-connected bilateral hearing loss for the period prior to April 1, 2010, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran's case was certified on appeal to the Board in February 2010.  The Veteran submitted additional evidence to the RO that was received in March 2010.  The RO forwarded the evidence to the Board where it was received in April 2010.  Included with the evidence was a VA Form 21-0820, Report of General Information, dated in April 2010.  An RO employee reported that contact was made with the Veteran's representative and a waiver of RO consideration of the evidence was received.  See 38 C.F.R. §§ 19.37(b), 20.1304(c) (2011).  Nevertheless, as the Board will remand the case for additional development, the agency of original jurisdiction (AOJ) will have an opportunity to consider this evidence in the first instance.


REMAND

Evaluations of defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  Tables VI, VIa, and VII as set forth in the regulations are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 Diagnostic Code 6100 (2011).

In addition, when the puretone threshold of the four specified frequencies (100, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the auditory acuity level will be determined from either Table VI or VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  38 C.F.R. § 4.86(a) (2011).

Pertinent regulations also state that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  

The Veteran submitted his initial claim for service connection for bilateral hearing loss in January 1988.  He was afforded a VA audiology examination in April 1988 with audiogram results that revealed pure tone thresholds in decibels as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
55
65
LEFT
50
60
60
65

The Veteran had an average decibel loss of 56 for the right ear and 59 for the left ear.  His speech recognition scores were 78 percent for the right ear and 90 percent for the left ear.  Thus the Veteran had what was considered as Level IV hearing in the right ear and Level III hearing in the left ear.  The Veteran was granted service connection for his hearing loss.  The combined level of hearing loss resulted in a 10 percent rating under Diagnostic Code 6101, then in effect.  

The Veteran sought an increased rating for his bilateral hearing loss disability in June 2000.  VA audiometric testing in August 2000 provided the following results:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
70
85
LEFT
55
65
65
85

The Veteran had an average decibel loss of 69 for the right ear and 68 for the left ear.  His speech recognition scores were 74 percent for the right ear and 72 percent for the left ear.  The Veteran had Level VI hearing in each ear.  This resulted in the grant of a 30 percent rating, under Diagnostic Code 6100, effective from the date of claim, June 9, 2000.

The Veteran again sought an increased rating for his bilateral hearing loss in October 2004.  He underwent a VA audiology examination in December 2004.  He had pure tone thresholds in decibels as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
75
95
LEFT
55
70
70
90

The Veteran had an average decibel loss of 74 for the right ear and 71 for the left ear.  His speech recognition scores were reduced with 66 percent for the right ear and 52 percent for the left ear. The Veteran had Level VII hearing in the right ear and Level VIII hearing in the left ear.  His disability rating was increased to 40 percent, effective as of October 15, 2004.  

The Veteran's current claim began with his request for an increased rating for his service-connected bilateral hearing loss disability in April 2007.  He underwent audiological testing in October 2007 with the following results:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
70
90
LEFT
55
75
70
90

The results showed an average decibel loss of 71 for the right ear and 72 for the left ear.  Speech recognition scores were 68 percent for the right ear and 62 percent for the left ear.  The results indicated Level VI hearing in the right ear and Level VII hearing in the left ear.  As such a 30 percent disability rating would be warranted.  However, the RO took no action to reduce the Veteran's rating.  His claim for an increased rating was denied.  He disagreed with the denial in March 2008.

The Veteran was afforded another VA examination in March 2009.  The audiometric testing produced the following results:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
75
95
LEFT
60
70
70
70

There was an average decibel loss of 74 for the right ear and 68 for the left ear.  The speech recognition scores were 74 percent for the right ear and 60 percent for the left ear.  The Veteran's hearing was classified as before, Level VI for the right ear and Level VII for the left ear; resulting in a 30 percent rating.  The RO then took steps to reduce the Veteran's disability rating with a reduction to 30 percent decided in January 2010 with an effective date of April 1, 2010.

The Veteran had already perfected his appeal of the original denial of an increased rating in September 2008.  He submitted a statement in May 2009 wherein he asked for a new examination.  He contended that his hearing had gotten worse and he was recently issued new hearing aids.  In February 2010, he submitted a statement to disagree with the reduction of his disability rating.  

The Veteran's case was certified on appeal to the Board in February 2010.  As noted in the Introduction, the Veteran submitted additional evidence to the RO that was forwarded to, and received at the Board in April 2010.  The evidence consisted of three audiograms that were performed at three different facilities in Wisconsin.  It appears the business card for the respective responsible test administrator was attached to the audiograms.

The first audiogram is undated but the business card listed an individual named B. K. Kosobucki of a company with the name of B. S. Wisniewski Hearing Instruments.  Mr. Kosobucki is listed as a hearing instrument specialist.  The second audiogram is from Beltone and is dated in March 2010.  The business card for this test identifies G. A. Larsen, a licensed hearing aid dispenser.  The third audiogram is also undated, although there is a date of December 2010 on the top of the page.  This date must be incorrect as the actual audiogram was received at the RO in March 2010.  The third audiogram is from a Sears audiology center.  The business card lists a J. Young, licensed hearing aid specialist.  

The first, and undated audiogram, from B. S. Wisniewski, demonstrates results to warrant a 40 percent rating if it is assumed that a qualified specialist conducted the examination and the Maryland CNC test was used for speech recognition testing.  The second audiogram from Beltone does not include testing at the 3000 Hertz level.  The audiogram from Sears, if it could be relied on as being administered by a licensed audiologist and that the Maryland CNC test was used, would result in a 10 percent rating.  (The speech recognition score is very high for the right ear, 92 percent.)

The Board does not find any of the three audiograms to be probative evidence absent additional information regarding who administered the tests and how the tests were administered.  First, none of the business cards identified a state licensed audiologist as being involved with the testing.  This is a regulatory requirement.  38 C.F.R. § 4.85.  The Veteran submitted three audiograms that identify three different business within Wisconsin.  A review of the internet web site for the State of Wisconsin, Department of Safety and Professional Services, shows that there is a licensed specialty for hearing aid and/or hearing instrument specialists in Wisconsin.  See http://drl.wi.gov/prof_practice_faq_all.asp?profid=18&locid=0.  

There is also a separate licensing requirement for audiologists in the State of Wisconsin.  A check of the above names against the state's records does not indicate any of the three to be a licensed audiologist.  

Second, there is no indication that the Maryland CNC test was used to measure the Veteran's speech recognition.  This is relevant in the undated audiogram that could possibly show a 40 percent rating.  The latter two audiograms would not support any type of an increase even if the Maryland CNC test was used.

On remand, the Veteran is free to supplement the record with credible evidence to demonstrate the date of the audiograms, that he was tested by state-licensed audiologists, and that the Maryland CNC test was used to evaluate his speech recognition.

Finally, in light of the evidence that may show a possible increase in disability, the Veteran's representative has argued that a new VA examination is required.  Given that the Veteran's last VA examination was in May 2009, a VA examination should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any records identified by the Veteran that are not already of record.  

If the Veteran wishes to rely on any of the audiograms submitted to the RO in March 2010 he must show proof of the date of the audiograms, that they were administered by state licensed audiologists, and that the Maryland CNC test was used to evaluate his speech recognition.  (The same elements are required if the Veteran elects to submit other private audiograms in support of his claim.  Any failure to ensure the completeness of the information required may result in the evidence being afford little to no probative value.)

2.  Following completion of the above, the Veteran should be afforded a VA audiology examination to assess his current level of bilateral hearing loss.  The claims folder must be provided to the examiner and reviewed as part of the examination.  

In addition to the necessary audiometric and speech discrimination testing, the examiner must address the effect of the disability on the Veteran's occupational functioning and daily activities.  

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal, to include consideration of a staged rating if appropriate.  If any benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

